OFFICE   OF THE AlTORNEY     GENERAL    OF TEXAS
                         AUSTIN




                                               aoeunlw
                                            eal help in an
                                            bondid lndabtad-
                                      outa'rohakuleof
                                    t in that ~rtloulu
                                     that part of the
                          y pay* and not part or the
                    State pay8 iron th? prooqdlr  ot thr
                    n.0 tax, In order that mob botdd
                    loh must be pnld from aounty Wada
                    ed tat0 $he ~earb when the rewnu~m,
                     aad p~flalonm of .aaldBowr Bill
                     .flslontto pay mtBh lnQebtedmr8T"

       'We thlnlrthe toreLqbl#ig
                               question pre84ntt two ~lrrbJesli.
matterr the fimt being ---~whathex OT not the oowtty lane
the autfklt ti retalior siq&oy teehnioal~btM1ia an ad-
visory oapaoIty in ana2yslngthe bouQoQ.lndebt&o.* ef the
Bltnty, and wwldng out a Mhebale ai raiasbty: of a. road
bond (lebtia tmt partiaalarobanbr,and aemnd, the quertien
Eonorable B. U. WhIteacre, page #e




melas to inquire es to whether or not that part of the debt
which the county pays, and not that pert or the debt v&i&
the State pays rrom the prooeeds of the one-cent gasolhe
tax, can be separated into twetypes of debts, namely,
eligible and ineligible.

        In treating of the firet subjeot matter ralsed in
your question, that IS, as to the authority of the oounty to
e~@oY technloal help for the purpose stated in pour qumt&m,
we epproaoh the subjeot by stating the well recognlsed rule
tbst the mnimis~sloners*court, the governing body of the oountY,
is a court OS limited jurisdiction end has only such powers a8
are oontarred upon It by law. The rule has been extended to
empower the conmlsaloners’ oourt to appoint agents ror the
aooompllshmnt of purposes authorized by law. A majority of
the oases touohlng upon this queetlon involve the emploYme&
af attorney6 at law end it has orten been held that an attorney
may be retained In speclcl cams ror speoirlo services but that
the..eourtwould not have the puwer to employ an attorney on a
salary basis for aervloes neither required nor performed. See
3% S. W. 188, droouisva. Atasoasa County; also City Natlonul
Benk vs. Freslbbo County, B6 S. W. 775, Jones vs. Peltman,
171 9. pi.281. ‘.In the 0888 or Russell vs. Cage, 1 S. f. 270,
the Supreme Court held thst an arohftect may be emploYed te
prepare plmts and speCiriestiOn8,      make 6idreft Or a OOntreOt,
and,make the oontraot itfSelr,subjeot to the approval of the
               court.
0011PDissionerli*            In the oe8e or Gull Bltulithle Co-Y
vatiWueoea County, reported in 11 S. F. (td) 505, the Supreme
Court sustained the validity of a contract enploylng a super-
visor of roed building, and ‘in an earlier oese, Galveston
county vs. Greehm, 230 5. 19.660, the court held thst the
oomalerrlonere~court hed the power to employ an attorney to
onrry out its power to oonrtruot a seawall.
        It aust be borne in mind that all of the foreROiD.iS
authorities construe to the oomm%ssloners* oourt the authority
to employ egents only for thb aooomplishment of apeciifc objeo-
tlves, and that the general trend of authority denies the
pwer to the oonmlssionere*  oourt to employ agents one saleY
or oontreet basis ror the performmoe   of 6ervices that mW or
mey not be required during the course of their emploYme%+-
Quoting the court ln the aase oi$,he City Hational Bank vs-
presidio County, 80 S. 1. 775 -We    conclude for these
reaaona that the employment   0r oounnel in the oass ot   State
vs. Cqrothers, wus a legal esecalse OS pwer    on the Part ef
Houorable B. If. Wteaarre,              page #6'




the aommlesloners~ oourt dons in the interest ind buslaess of
the aounty."    This oass was datermined in I.894 by the Court
of Cltil Appeals end IntlldeteS that the aommlssioners* oourt
could t%lldly ezerolse the powemof smploying agents IX done
in the lntsrest end business OS the aounty. The question as
to the lmportsnoe Of the servloe. ta be performed must WOW-
s+rllybe a question of Seat to be determined by the aomm%s-
sibners~ aourt . we, thererore, conalude thst while thsre 18
so express autharitatlon for the employment of teohnfaalad-
risots for thd purpose oi es8lstlng the aounty in the mfund-
lng OS its road debt, we think the welgfit ot authoritp~d
igplr that power to the a6msdssloners~   aourt it the mCsndlng
was OS' suffloient ~lmportanae to make its aooompllshment fital.
to the interest of the asunty end la arah a msnneras     to.sls881-
fy suoh SerTfo~eas being for a ootmty purpose, but that ,io no
awant muu.lUthe. 6ourt bare the- autlmrity to oontra'ot‘for the
ssnioes of a te6hnfeal expert for a *ad      psrbd at 4 gl~en
 6uliu-y     ti6 pertons’ dutieswhtohmay or may           xt?t.
                                                             be     reed..’
                                                                              .
                Xert   ws otmsti~      the seoond    sul&et   mettara&a&g
  %n ‘jour   first     qirest$~,n,   and that lb,.   de&her   Or   not a partisu~
.l%ri+aue   oi bontls maybe.tsgarded   as.partly eligIb$s and p6rt4
 lusl.Qlble;~ln'othsxworifs.    aan that par;t or the issue which
 p%rt%ofpates,iti th4,Countyard Road Distriot .Xighway Fu%d.be
 oonsldenedapart irfm the balanas.of such issue whiah does not
 psrtlslpste 11% suoh~ Suud. We are or the oplnlon thst'no'woh
 oharaoter  aan W imputed to an issue unUer the terms or Boxme
 Bill 688. Suoh issue must be aoxisidered as a uuit and that all
 bond8 ooraposlng sime.partlalpste ratably throughoat in the bene-
 fit aooorded.under this law.~ In support of this aonalugion we
 quotg from tibseotlon (01.of Sestim 6 of .ZfouseBill 6SS, which
 ra+ds, In part:
                                                        i
           Vheneter ii the oase of any~partioular fssue
       or obligations the prooeeds. thhreot shall here been
       erpeittled
                partly on designated State highways or
       highway* her&ofore    oonstitut+ug desl&nated State
       highways, ad partly on roads whloh never here been.
       designated State klghwsys, said Board shall SSOertsin
       and-determine the smonnt of said obllgstliiss, the pro-
       eked8 of whish tire actually etpsnded oti State high-'
       rays o$,on roads,heretoiore aoustituttig State +gh-:
       ways, sud sald.o~ligat+5,to     -said amount and extent
Honorable B.,,
             HI,WhItesore, page #4




    shall be eligible for prtlolptlon in ths moneys
    oaaing Into the County and Boad Distrlot Eighwsy
    ?'Und,and said asoertelnmest and detezlinatlon
    shall be certified to the oountp judge by said
    Board and all of the nnmtured OutStanding obli-
    getiOn ofTid    lsst~eshall ratsbl hate the bene-
    fit of said partlolpatIon indney
                                 se        ."
        This same subseotlon StStbS  subrtantlallp that fol-
lowing suoh esoertalnment by the Board end after nesonsbls
notiee and hserlng thereon, the dete&atIon     shall be fiml
end oonoluslte and shsll not be subjeot to review in any
other tribunal. We think thia~conelusion le further strength-
snod by the language or subseotion (g) or Ssotlon 6, vihloh,
to state it brlsfly, requires tha oountles te oolleottaxes.
ontho poparty in said ,respeot$teetnmtlee end dsflnod road
distriots in an amount o? money equal to the dlfferenes be-
twesn the amount of the requlremsat end the emount etellebls
far.epplIoatlon from the gssollne~tax inuring to the County
and Road District Ziighway.Fund,and that the entire poceeds
of all taxes collected on any eligfble lssiieot bonds shall
be rsmlttsd by the County Tm3aStWU~or eaoh aoonntyoolleotls&
th'same to the Stat8 Treasurer to be hsld by the State Treas-
uror 88 ez-orffolo treasurer of said 'countyor ddined road
Uistriet for the benefit'tifthe oarmty or defined rosd dis-
triot remIttine the same and be dlsburesd to meet the lst-
srest, principal and sinking fWnd requIremen% on the ellgLbXe
obllgatlons OS such oounty oredefined road dlstrlct. Whsn thb
monsy frem the eountp Tar any partlcular~interest or principal
mstnrlty, togefher with that supplied @rough the County sob
Road Dlstrlct Highv@y Fund, are used ror tht pSySientthoreeS
@n suoh eligible obllgatlons,'it beoomes the duty OS the
Oomptroller OS Fubllo Accounts upeh receipt of said obliga-
titansand OOUJXGW, to catioelthemand return same to the
oomdsaloners* oourt of the partlo*ar oounty, and which
aourt shall ceusa to be duly entereda reoord of suoh Can-
cellation. It therel'orafollows that this law does not
oontwplate a ditlslon of obligat$ciaswhereby'ons pert of
which could be called ellglble land the other ~nellgible.
The law expressly oonfera upon th.9Board the right to re-
qulre any Issue or any part ther&?f.to be refunded IntO
rsrundlng obligations,'bearing @toh iate of Interest and
having such maturities as will pi?eyentan fnequitable or
 Howrable   B. &I.WhlteaOX$ page #5




 disproportionate partlolpatlon in the money oo=tnngInto the
 Cow&y end Road Dlstrlot Highway Ftmd in any particular
 pulod.   This lauguage we rind in subseatlon (I) of 8eotlon
 6 of the law, to whlah you are referred.
         Your seoond queition reads es follows:

         *If it were shown by the.county that the
      refunding 0s thiitpart or its road bond debt
      whleh the oounty levies en ad valorem tax to
      pay oould and would be retired at the dates
      of prrrturitiesand that the reveuues under the
      terms aud provisions of House Bill 688were
      snttlolent -to smet kmoh maturltles, muld  it
      be nesessary for suah oounty to hate the
      approval of the Board of Coustyaud Dlstrlot
      Road ,tidebtedness to effbot suoh.rerunding?~
         In Opinion Xkmber 04399,   ~endared by this depth-
 asntlhresponse    to eti~uesttromt,heBoardof     Countyend
 MM&et    Road~Iudebtedurms, ws oarefulXy covers6 the refund-'
 i.n&$dutleciimpose Open the Board by Emse Bill 688~ Brtsfly
 our $ntUpretetioti 0S that.'provls~onis to the ertsot that
 tha Boa&*8 duty.titl& raspeat to the refunding’of   bonds e%
.t8nd6 onlfto  ~8~S‘of    bonds sll&ble to parti%lpate in
 ~ttlm3m3a3~beneflt~   or t214 gasoline tax 0s one oent sUosated
                'Eerelnabove we have outlined our conaluslon es
 to What oonsktutes eligible obllgatlbns and, in haniumyulth
 lmoh oonoluslon, re.must advise   that it la our oplklonthat
 auy suoh roa$ debt %s is desorlbed In your seaond q+z#tlon
 which the countymay.seek to refund must necessarily be'sub-
 mlt+ed to.the.Board for approval prior to etfecting such
 rerundlng., As stat?d in Oplnloq.?wber 0-1295, above re-
 ferred to, the expense or allysuoh refunding must llketisd
'be subml$te$ to the @ard for %p,provalprior to lnaurrlug
 s%me*
         'Re are enclosing herewith a copy of our OplniOn
'.Efuu&Gr O-1895, la the hepa that same aU  prove 0s 84x8
 benefit to you end assist you in solving so? of t&e prob-
 lems arising out of House Blll'688.                       .
                                  Very truly y&r&